                          Case 1:19-cr-00761-JPO Document 114 Filed 05/14/20 Page 1 of 1
  ,1�i�':!?�;.,,.                                          U.S. Department of Justice
  tt �-i
  ��,t'\'+... z, .,/�.• �
   ��i ·,;;"�
       <$>.-,..z,.., �
                                                                  United States Attorney
                                                                  Southern District ofNew York
                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew's Plaza
                                                                  New York, New York 10007



                                                                  May 13, 2020

  BYECF

  The Honorable J. Paul Oetken
  United States District Judge
  Southern District ofNew York
  Thurgood Marshall U.S. Courthouse
  40 Foley Square
  New York, New York 10007

                         Re:    United States v. Derrick Casado, S119 Cr. 761 (JPO)

  Dear Judge Oetken,

          The Government writes with sadness to report that it has learned attorney Kenneth Paul,
  Esq. recently passed away. First and foremost, the Government extends condolences to Mr.
  Paul's family and friends, including those who have served with him for many years on the
  Southern District's Criminal Justice Act panel.

         Mr. Paul was appointed to represent defendant Derrick Casado in this matter. The
  Government respectfully requests the Court appoint Casado new counsel from the CJA panel as
  soon as reasonably practicable. A list ofattorneys with conflicts ofinterest will be provided to
  the Court ex parte and via e-mail, in part to maintain the confidentiality ofcooperating witnesses
  and potential witnesses.
  CJA counsel Valerie Gotlib is hereby appointed
                                                                  Respectfully submitted,
to represent defendant Derrick Casado.
  So ordered.
                                                                  GEOFFREY S, BERMAN
  May 13, 2020
                                                                  United States Attorney
                                                                  Southern District ofNew York



                                                                  Frank J. Ba amello / Jamie Bagliebter
                                                                  Assistant United States Attorneys
                                                                  (212) 637-2325 / -2236

  cc:                    All counsel ofrecord (by ECF)
